Title: From George Washington to George Washington Parke Custis, 10 May 1798
From: Washington, George
To: Custis, George Washington Parke



Dear Washington,
Mount Vernon 10th May 1798

Your letter by Colo. Fitzgerald has been received—and I shall confine my reply at present, to the query contained in ⟨mutilated⟩ Postscript—viz.—“to whom I am to apply for money in case of want.”
This has the appearance of a very early application, when it is considered that you were provided, very plentifully it was conceived, with necessaries of all sorts when you left this (two months ago only;) had £4.6. given to you by me, & £3.0.0 by Doctr Stuart, as charged in his A/c against me (equal together to between nine & ten pds Maryld Curry)—had a trunk purchased for you—a quarters board paid in advance &ca—Except for your washing, & Books when necessary, I am at a loss to discover what has given rise to so early a question. Surely you have not conceived that indulgence in fanciful dresses, or mispent time in company—perhaps in taverns—are matters that were ever contemplated by me—as objects of expence; and I hope they are not so by you. As then the distance between this & Annapolis is short—& the communication (by Post) easy, regular & safe, transmit the accounts of such expences as are necessary, to me, in your letters; and a mode shall be devised for prompt, & punctual payment of them. And let me exhort you in solemn terms to keep steadily in mind the purposes,

and the end for which you were sent to the Seminary you are now placed at; and not disappoint the hopes which have been entertained from your going thither, by doing which you will insure the friendship, &ca of
